Citation Nr: 0806685	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  02-02 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
degenerative disc and joint disease of the lumbar spine with 
bilateral sacroiliac sclerosis.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to August 
1987.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a March 2001 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Seattle, 
Washington. 

In July 2002, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  In March 2005, 
the Board remanded the veteran's appeal for further 
evidentiary development.

In a February 2007 decision, the Board granted a 60 percent 
rating for the lumbar spine disability and denied increased 
ratings for the bilateral knee disability. The veteran 
appealed the Board's February 2007 decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
an Order of November 29, 2007, the Court remanded the matter 
to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

The veteran claims that higher disability evaluations should 
be assigned to her lumbar spine and bilateral knee 
disabilities.  In regard to the lumbar spine disability, it 
was noted in the Joint Motion for Remand that the Board 
failed to address whether a higher rating was available under 
amended Diagnostic Code 5293 (now 5243), which among other 
things, evaluates intervertebral disc syndrome by combining 
under 38 C.F.R. § 4.25 separate evaluations of any chronic 
orthopedic and neurologic manifestations.

In regard to the knees, it was noted that the veteran 
complained of instability.  In addition, VA clinical notes 
also referred to knee instability.  The parties agreed that 
Diagnostic Code 5257, which addresses knee instability, was 
not taken into consideration.  Therefore, further physical 
examination and medical opinions are needed.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
health providers who have provided 
treatment for the service-connected 
disabilities at issue.  When the requested 
information and any necessary 
authorizations have been received, the 
RO/AMC should request legible copies of 
all pertinent clinical records that have 
not been previously obtained.  All records 
obtained should be associated with the 
claims file.

2.  The RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the veteran to be examined by the 
appropriate examiner(s) to evaluate the 
extent of the orthopedic and neurological 
impairment associated with the 
service-connected lumbar spine disability.  
Any indicated tests deemed necessary 
should be performed.  The examiner(s) 
should specifically identify any evidence 
of neuropathy due to the service-connected 
disability.  The examiner(s) is requested 
to describe all clinical findings in 
detail including the degree of pain, 
fatigability, incoordination, or weakness.  
It should be indicated whether there is 
unilateral or bilateral lower extremity 
involvement and the degree of impairment.  
The claims folder should be made available 
to the examiner(s) for review in 
conjunction with the examination(s), and 
the examiner(s) should acknowledge such 
review in the examination report(s).

3.  The RO/AMC should schedule a VA 
examination to determine the nature and 
severity of the veteran's 
service-connected bilateral knee 
disability.  Any indicated diagnostic 
study should be accomplished.  The 
examiner should provide a comprehensive 
report.  All pertinent symptomatology and 
findings should be reported in detail, 
including range of motion (ROM) and 
stability testing.  The report should list 
all subjective complaints and objective 
findings in detail; particularly the 
examiner should address the extent of 
functional impairment attributable to any 
reported pain, fatigability, 
incoordination, or weakness, and 
especially, instability.  The factors upon 
which the opinions are based must be set 
forth in detail.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.

4.  After the development requested above 
has been completed, the RO/AMC should 
again review the record.  If the benefits 
sought remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



